Citation Nr: 0117661	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  96-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1986 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision granted service 
connection for migraine headaches and assigned a 50 percent 
rating. 

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The case was previously before the Board in November 2000, 
when it was remanded to obtain the veteran's VA medical 
treatment records.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected migraine headaches are 
manifested by severe headaches 2 to 4 times a week with 
accompanying nausea, photophobia, and prostration.  

3.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture 
related to his migraine headache disability rendering 
impractical the application of the regular schedular 
standards that would require referral for extra-schedular 
consideration by the Under Secretary for Benefits, or the 
Director of Compensation and Pension Service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.124a 
and Diagnostic Code 8100 (2000).  

2.  Application of the extra-schedular provisions for the 
migraine headache disability is not warranted.  38 C.F.R. 
§ 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
new law also imposes a significant duty to assist the veteran 
in his claim and to provide the veteran notice of evidence 
needed to support the claim.  The Board finds that remand is 
not required in the present case.  The veteran has been 
notified on numerous occasions as to the evidence needed to 
support his claim.  In addition, the Board previously 
remanded the case to obtain the veteran's VA medical 
treatment records to ascertain the frequency of treatment of 
the veteran's service-connected migraine headaches.  The 
Board finds that the veteran is not prejudiced by appellate 
review at this time without initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was separated from military service by Medical 
Board proceedings because of frequent severe migraine 
headaches.  

A June 1995 VA treatment record reveals that the veteran was 
seen because he had run out of medication to treat his 
headaches.  In November 1995 a VA examination of the veteran 
was conducted.  The veteran reported having daily migraine 
headaches for the past 5 years, sometimes with up to 6 
headaches a day.  The examiner noted that the veteran had 
been treated with various medications with little success.  
Physical examination revealed that the veteran was alert and 
oriented and in no acute distress.  Examination of the eyes 
revealed no abnormalities.  The diagnosis was severe 
uncontrolled migraine.  

In November 1996 a VA eye examination of the veteran was 
conducted.  At this examination, the veteran reported his 
history of migraine since 1990.  However, "upon questioning 
about migraines, patient denies having nausea or vomiting, 
negative photopsia, negative loss of vision episodes, 
positive photosensitivity."  

In October 1998 a VA neurology examination of the veteran was 
conducted.  The veteran reported having chronic headaches 
with "prolonged nausea, vomiting, prostration and lying in 
bed for 2 days at a time with the blinds drawn and no 
sound."  He indicated that he was treated with various anti-
migraine medications with little success, and that the 
frequency and intensity of his headaches had increased 
recently.  Physical examination revealed that the veteran was 
in "considerable distress," and that he was photophobic, 
sensitive to light.  The diagnosis was "chronic recurrent, 
severe, incapacitating migraine."  The examining physician 
also noted that the veteran "has been enrolled in the 
University and had to leave his studies because of the 
headaches and he has lost at least one job because of the 
headaches."    

Also in October 1998 a VA social and industrial history was 
complied in conjunction with the VA examination.  He reported 
having part time jobs during the period of time that he was 
enrolled in Community College.  He indicated that he lost 
time at work and college due to migraines.  He then indicated 
that he enrolled at university, but had to withdraw from 
classes due to lost time because of headaches.  He reported 
having "migraine headaches at least once each week, most of 
which last for 2-3days."

VA medical treatment records from 1995 to present reveal that 
the veteran is seen regularly for treatment of his migraine 
headaches.  These records reveal treatment with various 
medications with little success.   

In September 2000 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he has headaches 3 to 4 times a week for a 
duration of up to a day.  He also stated that he has been 
treated with various medications with little success.  The 
veteran also testified that he had to leave employment and 
university studies because of time lost due to his headaches, 
but that he was presently enrolled as a full time university 
student and doing well in his studies.  

Migraine headaches are rated under diagnostic code 8100.  
Migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months are 
rated 10 percent disabling.  A 30 percent disability rating 
contemplates migraine headaches with characteristic 
prostrating attacks averaging one per month over the last 
several months.  A 50 percent rating, the highest rating 
assignable under this diagnostic code, is warranted for very 
frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000). 

The veteran's service-connected migraine headaches are 
currently rated as 50 percent disabling, which is the highest 
disability rating assignable under the applicable diagnostic 
code. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  The 
veteran's symptoms match exactly the criteria contemplated by 
the 50 percent disability rating.  The veteran has several 
migraine headaches a week which are prostrating with nausea 
and photophobia.  The veteran's migraines have also resulted 
in time lost from work and school which is indicative of 
"severe economic inadaptability."  These are the symptoms 
that warrant the 50 percent rating assigned.

In May 2001 the veteran's representative requested that the 
case be remanded for a VA examination of the veteran.  The 
assertion was that the medical evidence of record was 
inadequate and that the examining physician was needed to 
provide an opinion as to whether the veteran's disability 
presented an exceptional or unusual disability picture.  
Remand for further examination of the veteran is unnecessary.  
The key criteria in rating service-connected migraine 
headaches is the frequency of attacks.  In November 2000 the 
Board remanded the case to obtain the veteran's VA medical 
treatment records for just this purpose.  Specifically, these 
records show the frequency of visits by the veteran to VA 
medical facilities for treatment of his migraines.  There are 
also two VA examinations of record and the veteran's 
September 2000 hearing testimony all of which are consistent 
with respect to the frequency and severity of the veteran's 
migraine headaches.  Finally, it is not the job of VA medical 
personnel to rate the veteran's disability.  

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected migraine 
headaches.  Moreover, the evidence of record, is against a 
rating in excess of 50 percent for any period of time since 
the veteran's separation from service.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The RO has adjudicated the veteran's claim for a rating in 
excess of 50 percent and determined that the veteran's 
service-connected migraine headaches are not shown to be an 
exceptional case were the schedular evaluations are 
inadequate.  The headaches do not present an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  The regular schedular standards provide adequate 
criteria to properly rate the veteran's impairment, and the 
RO determined that the case did not require referral to the 
Under Secretary for Benefits, or the Director of Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet. App. 88 (1996), 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) held that the 
Board does not have jurisdiction to assign an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extra-schedular rating in the first instance prejudicial to 
the veteran, as the question of an extra-schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As detailed above, the evidence reflects that 
the appellant's migraine headache disability is rated 50 
percent disabling; however, it does not appear that she has 
an "exceptional or unusual" disability.  The Board finds no 
evidence of an exceptional disability picture as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations that is not 
contemplated by the rating assigned.  It is not shown by the 
evidence that the veteran has required hospitalization since 
service discharge for his service-connected migraine headache 
disability.  There also is no evidence of record that shows 
he is not working or cannot work due to this disability.  The 
recent evidence provided by the veteran is that he returned 
to his university studies.  Thus, the overall picture 
presented by the evidence in the claims folder does not 
reflect "marked interference" in employment due 
specifically to his headache disability that is not covered 
by the 50 percent rating assigned for severe economic 
inadaptability.  As determined by the RO, referral for an 
extra-schedular evaluation is not warranted.  The Board also 
notes that the RO denied entitlement to a total rating for 
compensation on the basis of individual unemployability in 
April 1999, and that the veteran did not appeal this 
decision.  


ORDER

A rating in excess of 50 percent for migraine headaches is 
denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

